Case 2:18-cv-OO790-SPC-UAl\/| Document 10 Filed 12/28/18 Page 1 of 7 PagelD 39

UNITED STATES DlSTR|CT COURT
N[|DDLE D|STR|CT OF FLOR|DA
FORT |VlYERS DlVlSlON

FlLoMENA eARciA, an individual,

Plaintiff,
v. - ' CASE NO. 2:18~cv-790-FtM-380M
ClW OF CAPE CORAL,

Defendant.

 

DEFENDANT’§ AN§!VER AND AFFiRMATlVE DEFENSES
Defendant, ClT\/ OF CAPE CORAL, by and through its undersigned attorney

hereby answers Plaintil"t’s Complaint and states as follows:

1. Without knowledge and therefore denied

2. Admitted that P|aintiff was hired as a Customer Service Representative in
the Permitting Section of the Building Division of the Department of Community
Deveiopment. Further admitted that Plaintift at times performed certain aspects other
job in in an operational standard or above operational standard manner Further
admitted that when facing disciplinary action P|aintiff alleged a co-worker made
inappropriate comments of a sexuai nature and that approximately 11 months later
Plaintiff filed a Charge of Retaliation with the EEOC. Denied that Plaintiff was
constructively discharged or retaliated against, and denied in all remaining respectsl

3. Aclmitted for jurisdictional purposes only.

4. Admitted for venue purposes only.

5. Admitted that the City of Cape Coral is a F|orida municipal corporation

located exclusively in Lee County, Florida within the lVliddle District of F|orida.

 

Case 2:18-cv-00790-SPC-UAl\/| Document 10 Filed 12/28/18 Page 2 of 7 PagelD 40

6. Admitted that on or about December 15, 2017 Plaintiff filed a Charge of
Retaiiation with the EEOC. Ali remaining allegations of this paragraph are denied

7. Admitted that the EEOC issued a Right to Sue ietter dated October 22,
2018. All remaining allegations of this paragraph are denied.

8. Without knowledge and therefore denied

9. Admitted that Plaintiff was an employee of the City ofrCape Coral. All
remaining allegations of this paragraph are denied

101 Admitted that the City of Cape Coral is a Florida municipal corporation
located in Lee County, Florida and an employer under Title Vli.

‘l‘l.- Admitted

12. Admitted that at times during her employment with the City of Cape Coral
Plaintiff performed some of her job duties in an operational standard or above
operationai standard manner. All remaining allegations of this paragraph are denied

13. Admitted that at times during her empioyment with the City of Cape Coral
Plaintitf performed some of her job duties in an operational standard or above ,
operational standard manner. A|l remaining allegations of this paragraph arerde_nied.

14. Admitted that when facing disciplinary action on January 29, 2016 Plaintiff
alleged that inappropriate comments had been made by a co-emp|oyee relating to co~
workers, supervisors, and cthers. All remaining allegations of this paragraph, including

each every subpart thereof, are denied

15. Denied
16. Denied.-

17. Denied.

Page 2

 

Case 2:18-cv-00790-SPC-UAl\/| Document 10 Filed 12/28/18 Page 3 of 7 PagelD 41

18. Admitted that Plaintiff contributed toward a confrontation and stressful
working environment and, along with other employees, was-disciplined Ail remaining
allegations of this paragraph are denied

19, Admitted that several employees and members of the public made
complaints about statements and behavior on the part of |Vls. Garcia. Al| remaining
allegations of this paragraph are denied h

20. Admitted that several employees and members of the public made
complaints about statements and behavior on the part of lV|s. Garcia. All remaining
allegations ofthis paragraph are denied

21. Admitted that the City of Cape Coral fully investigated complaints by and
against Pfaintiff and other employees within the Permitting Section of the Building
Division of the Department of Community Deve|opment. All remaining allegations of this
paragraph are denied

22. Admitted that complaints of a stressful working environment within the
Permitting Section of the Building Division of the Department of Community
Development, to which P|aintiff contributed were made and investigated All remaining
allegations of this paragraph are denied

23. Admitted that complaints of a stressful working'environment within the
Permitting Section of the Building Division of the Department of Community
Development, to which Plaintiff contributed were made and investigated Al| remaining
allegations of this paragraph are denied

24. Denied

Page 3

 

Case 2:18-cv-00790-SPC-UAl\/| Document 10 Filed 12/28/18 Page 4 of 7 PagelD 42

25. Admitted that P|aintiff_ simply requested a lateral transfer. A|l remaining
allegations of this paragraph are denied:
26. Denied.

COUNT l- RETAL|ATION lN VlOLATION OF TlTY Vli OF TH§
lC|Vi_i._. R|GHT§ ACT QF 1964

27, Defendant readopts and realleges its answers to paragraphs 1 through 26

as if specifically set forth herein.

28. Denied.
29. Denied.
30. Denied.
31. Denied.

AFFiRMATlVE DEFENSES,

ln further answering and responding to the allegations of Plaintiff's Complaint
Defendant affirmatively alleges as follows:

1. All decisions, including but not limited to employment decisions,- made by
Defendant with respect to Plaintiff were made in good faith for legitimate, non~
discriminatory business reasons.

2. At all times Defendant acted equitably and in good faith and without
malice toward Piaintiff and without`any intent to deprive Plaintiff of any employment
rights.

3. No known act, omission, or alleged breach of duty by Defendant
proximately caused any damages to Plaintiff.

4. Plaintiff was treated no differently than other simiiariy situated employees

outside her protected class with respect to any term and/or condition of employment

Page 4

 

Case 2:18-cv-00790-SPC-UAl\/l Document 10 Filed 12/28/18 Page 5 of 7 PagelD 43

5. Plaintiff's claim for damages, including prejudgment interest, is barred tol
the extent that she failed to exercise reasonable diligence in mitigating her damages,

6. Defendant has a policy of prohibiting unlawful discrimination, harassment,
_and retaliation in the workplace and exercised reasonable care to prevent any alleged
discriminatory, harassing, or retaliatory conduct

7. Plaintiff's claim for damages is subject to the limitations set forth in Title Vll
l and other applicable laws, and Plaintiff is not entitled to recover damages not otherwise
available under applicable law.

8. To the extent that Plaintiff has received benefits from collateral sources or
other setoffs or recoupment's, Plaintiffs claim should be barred or reduced accordingly

9. Plaintiff's claims are barred to the extent they were not alleged or
encompassed within the administrative charge filed by Plaintiff or the administrative
investigation thereof

fO. Defendant at no time engaged in willful discriminatory conduct and at no
time engaged in any discriminatory practices or conduct with matice or reckless
indifference to Plaintiff's rights and, therefore, Plaintiff’s claim should be barred or
reduced accordingly

‘l'l. The City of Cape Coral exercised reasonable care to prevent and correct
promptly any alleged sexually harassing behavior and Plaintiff unreasonably failed to
take advantage of preventative and corrective opportunities provided by the employer to

avoid harm, and, therefore, her claim is barred

Page 5

 

Case 2:18-cv-00790-SPC-UAl\/l Document 10 Filed 12/28/18 Page 6 of 7 PagelD 44

'12. At no time did Plaintiff's working conditions become so intolerable that a
reasonable person in her position would have felt compelled to resign and, therefore,
her claim for constructive discharge is barred

13. Count l of the Complaint, including the readopted and realleged general _
allegations, fails to state a claim upon which relief can be granted

14. To the extent Plaintiff relies upon events, allegations, or claims occurring
outside the applicable statute of limitations, those events, allegations, or claims are '
barred

15. Defendant's conduct and treatment of Plaintiff was based on legitimate,
non-discriminatoryl non-retaliatory reasons unrelated to her alleged complaints. ln the
alternative, if any action taken by Defendant was motivated in part by discrimination and
retaliation, an allegation Defendant denies, Defendant would have taken the same
action irrespective of such motive.

16. To the extent Defendant discovers information after Plaintiff's separation
from employment revealing that she engaged in misconduct during her employment,
and Defendant would have discharged Plaintiff for engaging in the misconduct had it
known about it before she separated, the after-acquired evidence doctrine bars or limits
Plaintiff's claims or damagesl

17. To the extent that Plaintiff failed to fulfill her statutory duties to conciliate
her claims brought under Title Vlll those claims are barred

Respectfuliy submitted

ali ¢r§-@

Robert C. Shearman

Page 6

 

Case 2:18-cv-00790-SPC-UAl\/l Document 10 Filed`12/28/18 Page 7 of 7 PagelD 45

l HEREBY CERTlFY that on December 28, 2018, l electronically filed the
foregoing with the Clerk of the Court by using the ClVl/ECF system which will send a
` notice of electronic filing to the following:

KR|ST|E A. SCOTT, ESQU|RE
Knott Ebelini Hart

1625 Hendry Street, #301

Fort leers, FL 33901
kscott@knott~iaw.com

'herr knott-iaw.corn

Attorneys for Plaintiff

l-tENDERSON, FRANKLiN, STARNES
& HOLT
Attorneys for Defendant
Post Office Box 280
Fort lVlyers, Florida 33902-0280
`l'elephone: 239.344.'[346
Facsimiie: 239.344.'!501
Primary: robert.shearman@henlaw.com
Secondary: Courtnev.ward@henlaw,com

By; (%(C%W

Robert C. Shearman
Florida Bar No. 614025

Page 7

 

